421 F.3d 1289
INTEGRA LIFESCIENCES I, LTD. and the Burnham Institute, Plaintiffs-Cross Appellants, andTelios Pharmaceuticals, Inc., Plaintiff-Appellee,v.MERCK KGaA, Defendant-Appellant, andThe Scripps Research Institute and Dr. David A. Cheresh, Defendants.
No. 02-1052.
No. 02-1065.
United States Court of Appeals, Federal Circuit.
August 17, 2005.

Appealed from: United States District Court for the Southern District of California. Senior Judge James M. Fitzgerald, District of Alaska.
Donald R. Dunner, Finnegan, Henderson, Farabow, Garrett & Dunner, L.L.P., of Washington, DC, argued for defendant-appellant Merck KGaA. With him on the brief were Thomas H. Jenkins, David A. Manspeizer, and Rachel H. Townsend. Of counsel on the brief were M. Patricia Thayer, Heller Ehrman White & McAuliffe, LLP, of San Francisco, California; and William C. Rooklidge, Howrey Simon Arnold & White, LLP, of Irvine, California. Of counsel was Esther H. Lim, Finnegan, Henderson, Farabow, Garrett & Dunner, L.L.P., of Washington, DC.
Mauricio A. Flores, Campbell & Flores LLP, of San Diego, California, argued for plaintiffs-cross appellants Integra LifeSciences I, Ltd. and The Burnham Institute. With him on the brief was David M. Beckwith. Of counsel on the brief were Raphael V. Lupo, Mark G. Davis, and Natalia V. Blinkova, McDermott, Will & Emery, of Washington, DC. Of counsel was Donna M. Tanguay.
Before NEWMAN, RADER, and PROST, Circuit Judges.


ORDER


1
The court has received a certified copy of the judgment from the Clerk of the Supreme Court of the United States in Merck KGaA v. Integra Lifesciences I, Ltd., ___ U.S. ___, 125 S.Ct. 2372, 162 L.Ed.2d 160. The Supreme Court vacated this court's judgment, which was reported at 331 F.3d 860 (Fed.Cir.2003), and remanded for proceedings consistent with the Court's opinion.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The mandate is hereby recalled and the appeal is reinstated.


4
(2) The case is returned to the original merits panel.


5
(3) New briefs shall be filed, with particular attention paid to the Supreme Court decision.


6
(4) The appellants' principal brief shall be due within 60 days of the date of filing of this order. The dates for filing the remaining briefs shall be in accordance with Fed. Cir. R. 31(a). An original and 22 copies of all briefs shall be filed, and two copies shall be served on opposing counsel. The court sua sponte allows amicus briefs.